THE THIRTEENTH COURT OF APPEALS

                                   13-22-00153-CR


                                 Stephen Petty John
                                         v.
                                 The State of Texas


                                 On Appeal from the
                    272nd District Court of Brazos County, Texas
                     Trial Court Cause No. 16-03318-CRF-272


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

July 21, 2022